DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
 
Election/Restrictions
Claims 4-8, 12-15 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2020.
Applicant’s election without traverse of Group I drawn to a cell culture obtainable from CHO DG44 cells which are capable of being cultured under serum-free or protein free conditions and which express a polypeptide comprising amino acids 19 to 231 of SEQ ID NO. 2 and a polypeptide comprising amino acids 19 to 468 of SEQ ID NO 4 in the reply filed on February 21, 2020 is acknowledged. Additionally, with respect to the election of species, applicants election of the N-Glycan profile of clone I in table 3b as a single species, which in this  in the reply filed on February 21, 2020 is acknowledged.
Status of the Claims
Claims 1-3, 9-11, 16 and 22 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0266587A1 (hereinafter “the ‘587 publication) in view of WO 2016/070152A1 (hereinafter “the ‘152 publication) and Thomann et al in (Molecular Immunology 73 (2016) 69–75).
 ‘587 teaches an anti-alpha4 integrin antibody that comprises a light chain amino acid sequence of SEQ ID NO:1 in Table 1-1, and a heavy chain amino acid sequence of SEQ ID NO:2 in Table 1-2 [0014] which are identical to the instant SEQ ID NO: 2 and 4. ‘587 further teach that the antibody is produced in mammalian hosts including dhfr- CHO cells [0143] and that the selected transformant host cells are cultured to allow for expression of the antibody heavy and light chains and intact antibody is recovered from the culture medium [0145]. ‘587 teaches that for some embodiments, the antibody is glycosylated [0033] and that for antibodies that include an Fc domain, the antibody production system may be designed to synthesize antibodies in which the Fc region is glycosylated [0147].
‘587 does not teach the expressed antibody polypeptide having specific N-glycan content comprising: G0 of 1.3%, G1F of 17.14%, G2 of 0.137%, Man5 of 1.9%, Man6 of 0.133%, G0F of 48.85% and G2F of 7.367% as recited in claims 3, 9-10, 16, and 22 and does not teach a serum free or protein free culture conditions. 
‘152 teaches a cell culture medium for the production of a polypeptide such as an antibody like the instant natalizumab (abstract, claims 1, 54-61 and [0031-0032]). ‘152 further teaches that the antibody is produced in mammalian cells including CHO DG44 cells [0156, 0030] and that the cells are cultured in serum free medium and/or protein free medium [0030, 0043, 0069, 0095, 0161] satisfying the limitation of claim 11. ‘152 further teach that the 
Thomann teaches that therapeutic activity of monoclonal antibodies derived using the standard CHO manufacturing process can be modulated by the structure of Fc-glycans (abstract). Thomann further teaches an antibody polypeptide that has N-glycan content comprising: G0F of 35-59%, G1F of 24%, Man5 of 1-7%, Man6 of 0-1%, G2F of 1-9% (Table 1, page 71.) thereby satisfying the limitation of claims 3, 9-10, 16 and 22. Thomann further teach that the glycosylation pattern was verified by -UHPLC analysis (p. 71, col. 2, section 3.2, line 8-9). Thomann teaches that antibody dependent cellular cytotoxicity (ADCC) is an activity that is modulated by the structure of Fc-glycans (Page 69, line 2). Thomann further teaches that the affinity of antibodies critically depends on the detailed composition of N-linked glycans attached to the antibody and that there is a clear correlation that has been demonstrated between the levels of core fucose and the antibody dependent cellular cytotoxicity (Page 74, column 1 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘587 and have a cell culture of CHO DG44 cells cultured in a serum free or protein free medium for the production of the monoclonal antibody as taught by ‘152 because ‘152 teaches that the antibody natalizumab can be obtained with altered or additional glycosylation patterns. Even though ‘152 does not teach the exact glycosylation pattern of the instant application, ‘152 teaches that it is possible to produce natalizumab antibody, using CHO DG44 cells in a serum free or protein free culture medium and the glycosylation pattern of the antibody can be altered. It would also have been .
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Applicant argues that 152 Publication generally relates to the recombinant expression of a polypeptide of interest in large scale cell culture in the presence of hypotaurine, GABA, and/or beta-alanine while natalizumab is described as a possible polypeptide of interest, various other potential polypeptides of interest, including both antibodies and other proteins, are described as set forth in the '152 Publication at paragraph [0031] and in claim 53. In addition, a laundry list of possible host mammalian cell lines is described, such as various CHO cells, including but not limited to CHO DG44 (see the '152 Publication at paragraph [0156]). It is noted that the DG44 cell line is recited once in the '152 Publication, and there is no disclosure in this reference that DG44 is a particularly useful cell line for any purpose. Applicant further argues that a fair reading of the '152 Publication as a whole shows that this reference generally describes a wide variety of polypeptides of interest, host cell lines, and cell culture conditions, but does not provide any particular suggestion regarding the use of CHO DG44 cells in particular to express natalizumab using serum-free or protein-free conditions. Applicant further argues that one would have no particular reason to use CHO DG44 cells over any other cell line to attempt to produce a biosimilar of natalizumab. Rather, applicant respectfully submits that they could just as readily choose to use DUXB11 CHO cells or NSO myeloma cells, which are described in both the '587 Publication and the '152 Publication, or even any other "plant cells, yeast cells, animal cells, insect cells, avian cells, or mammalian cells" (see the '152 Publication at paragraph [0155]. 
The arguments presented above have been fully considered but are unpersuasive because ‘152 discloses on paragraphs [0032, 0119,] and claim 61, that the polypeptide on interest is natalizumab. Furthermore, the ‘587 publication discloses the instant sequence and further teach that the antibody is produced in mammalian hosts including dhfr- CHO cells [0143] and that the selected transformant host cells are cultured to allow for expression of the antibody heavy and light chains and intact antibody is recovered from the culture medium [0145]. ‘587 teaches that the that for some embodiments, the antibody is glycosylated [0033] and that for antibodies that include an Fc domain, the antibody production system may be designed to synthesize antibodies in which the Fc region is glycosylated [0147]. Natalizumab is therefore suggested in both ‘152 and ‘587 prior arts and glycosylation of the antibody is suggested as well. With regards to applicants assertion that ‘152 discloses a laundry list of cells 

Applicant further argues that the cell line is surprising advantageous in that it provides a biosimilar of natalizumab that has a similar glycosylation pattern and that the glycosylation pattern plays a predominant role in the biological and physical properties of proteins, including antibodies and the glycosylation pattern of an antibody can vary greatly based on the cell line used for its expression and that there is no hint in the cited references whatsoever that a biosimilar of natalizumab having a similar glycosylation pattern could be expressed in CHO DG44 cells. Applicant argues that the examples of the '152 Publication concerns the expression of natalizumab, the use of CHO DG44 cells, or the N-glycan content of the expressed polypeptide. The '152 Publication would therefore not have reasonably suggested modifying the teaching of the '587 Publication to arrive at the presently claimed subject matter with a reasonable expectation of success. Applicant further argues that Thomann fails to cure the above noted deficiencies of the '587 Publication and the '152 Publication with respect to the present claims and that Thomann does not refer to expression in CHO DG44 cells or to serum-free and protein-free conditions. Applicant argues that Thomann relates to the expression of a different isotype of antibody than that of natalizumab. Due to the art-recognized differences in N-glycosylation patterns among different IgG subclasses, a person of ordinary skill in the art would not have considered the teachings of Thomann regarding IgG1 antibodies to be applicable to a biosimilar of natalizumab as instantly claimed.
The arguments presented above are unpersuasive because ‘152 discloses the instant polypeptide and that it can be produced using the instant cell line and further suggests that additional glycosylation patterns may be accomplished.  Thomann further teaches the therapeutic activity of monoclonal antibodies derived using the standard CHO manufacturing process can be modulated by the structure of Fc-glycans (abstract) and that the antibody dependent cellular cytotoxicity (ADCC) is an activity that is modulated by the structure of Fc-glycans. In addition, Thomann teaches producing antibodies in the same class as the instant antibody with similar glycosylation patterns and gives the motivation to produce antibodies with similar glycosylation patterns. One of ordinary skill in the art who has read the cited references would be motivated to try and produce the antibody natalizumab, in protein-free and serum-free media using DG44 mammalian cell line and with similar glycosylation pattern as suggested by Thomann rendering obvious the instant claims. Obviousness does not require 

Conclusion
Claims 1-3, 9-11, 16 and 22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615